Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/19 16:29:21 Page:l of 8
IN THE UNITED STA'I'ES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRIC'I` OF GEORGIA

     
 

|-`iil in this information to idcntil`\‘ \'our casc:
Debtor l Jacquelyn N. Wa|den
Fz`rst Name Middle Name Last Name

    
         
 

Debtor 2
(Spou$€, if filing} FiTSf Nam€ Middie Name Last Narne

l:i Check if this is an amended plan.

 

   
   
 
 

 
   

   

Case number 19-10458

(lf knowu)

 

Chapter 13 Plan and Motion

{Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017»3 adopts this form in lieu of the Ofticial Fonn 113}_

l. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) 'Ihis § contains nonstandard provisionsl See paragraph 15 below.
iJlani l:l does not contain nonstandard provisions

(b) This IE values the clajm(s) that secures collateral See paragraph 4(f) helow_
plan: [j does not value clairn(s) that secures collateral

(c) "l`his [Q'l seeks to avoid alien or security interest See paragraph 8 below.
plan: l:[ does not seek to avoid a lien or security interest_
2. Plan Payments.
(a} The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $_4_59_.§_@ for the applicable commitment period of:

l:l 60 months: or
@ a minimum of 36 months See 11 U.S.C. § 1325(|:))(4).
(If applicable include the following: These plan payments Will change to S_ monthly On _.)
(b) The payments under paragraph Z(a) shall be paid:
E Pursuant to a Notice to Commence Wage Withholding, the Debtor(S) request(s) that the Trustee serve such Notice(s) upon the
Debtor‘s(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor’s(s')

employer(s) to withhold and remit to the Trustee a doilar amount that corresponds to the following percentages of the
monthly plan payment:

EI Debtor 1 100 % l:] Dehtor 2 %

[:] Direct to the Trustee for the following reason(s):
13 The Debtor(s) receive(s) income solely from self-employment Sooial Security, government assistance or
retirement
[:l The Dehtor($) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payrnents of $Q (estimated amount) will be made on , (antieipated date) from (source, including income tax
refunds).
3. Long-'I`erm Debt Payments.

(a) Maintenance of Cnrrent Instaliment Payrnents. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to ll U.S.C. § l322(b)(5). These postpetition payments will be disbursed by either the Tr'ustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal
interest, authorized postpetition late charges and escrow7 if applicable Conciuit payments that are to he made by the "i`rustee which

GASB - Fonn 113 December l, 2017

Sof:ware Copyright (c} l995-2019 Best Case, ]`_LC - Www.beslcase.com Best Case Ba.nlcruptcy

 

Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/19 16:29:21 Page:Z of 8
Debtor Jacquelyn N. Walden Case number 19-10458

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim_

PAYMENTS fo
MADE BY INITIAL
PRiNcIPAL (TRUSTEE OR MoNTH oF Fmsr PosTPETITIoN MoNTHLY
cREDIroR coLLArERAL RBSIDENCB (Y/N) DEBTOR(SD PAYi\/raNr ro CREDITOR rAYi\/iENr

 

-NONE-

(h) Cnre of Arrearage on Long~’l`erm Debt. Pursuant to ll U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim

 

 

 

 

 

 

 

lN'l`EREST RATE UN
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT AR_REARAGB (if
CR_EDITOR COLLATERAL (Y/N) OF ARR_EARAGE applicab;e)
-NON E»
4. Treatrn ent of Claims. Frorn the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. 'i`he Trustee percentage fee as set by the Um'ted States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $4 500.00.
(C) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowecl Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR CQLLATERAL ESTIMATED CLAIM lNTEREST RATE l\/iONTHLY PAYMENT
-NON E- '
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(3)).
”i`he claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l year of the petition date
and secured by a purchase money security interest in any other thing of value. l`hese claims will be paid in full under the plan
with interest at the rate stated below:
DESCRJPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYl\/IENT
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. "i`he Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. rl'he
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall he
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLA_[M INTEREST RATE MONTI-[LY PAYMENT
Automobi|e motor vehicle $9,900.00 7% $150.00
Acceptance
(g) Special Treatment of Unsecurecl Claim s. The following unsecured allowed claims are classified to he paid at 100%
I:] with interest at % per annum; or I:l without interest:
None
(h)` General Unsecured Claims. Allowed general unsecured clairns, including the unsecured portion of any bihircated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will he paid a Q% dividend or a pro rata share of $L whichever is
greater.
5. Executory Contracts.

GASB - Forrn 1 i3 Decernher l, 2017
Sofcware Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Banlc.niptcy

 

Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/19 16:29:21 Page:S of 8
Debtor Jacquelyn N. Walden Case number 19-10458

 

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DEsCRlPTioN or
PRoPERrY/sER\/rcss nIsBURsED nY
cREDITOR AND CONTRACT Assui\rED/REJECTED MoNrHLY PAYMENT rRUsrBE on DEBroRs
-NONE-

(l:)} Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the 'l`rustee_

CREDITOR ESTI`MATED ARR_EAR.AGE
-NONE-

6. Adequate Protection Paym ents. The Debtor(s) will rnal<e pre-confirmation lease and adequate protection payments pursuant to ll U.S.C.
§ 1326(3.)(}) on allowed claims ofthe following creditors: l:l Direct to the Creditor; or \:l To the 'l`r\lstee

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NON E-

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See ll U.S.C. § l01(l4A). ”l`he Trustee will provide the statutory notice of ll U.S.C. § 130?.(d) to the following
Claimant(s):

CLAIMANT ADDRESS
Paul Jones 2932 Harlan Drive #1 East Point GA 30344

S. Lieri Avoidance. Pursuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor{s), upon confirmation but Subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(£1), and the Debtor($) Shall attach a certificate of service_

 

CREDI"l`OR LlEN lDENTlFICA'l`ION (if known} PROPERTY
University l-Eospita| judgment lien all collateral
9. Surrender of Collateral. 'l`he following collateral is surrendered to the creditor to satisfy the Secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under ll U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under ll U.S.C. § 1301 be terminated in all respects Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period

CREDITOR DESCRH’TION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

10. Retention of Liens. I-lolders of allowed secured claims shall retain the liens securing said claims to the full extent provided lale U.S.C §
l325(a)(5).

11. Arnounts of Claims and Claim Objections. 'l`he arnount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. ln accordance with the
Banlo‘uptcy Code and Federal Rules ofBanlcruptcy Procedure objections to claims may be filed before or after confirmation

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved

IS. Federal Rule of Bankruptcy Procedure 3002.£. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Banl<r. P. 3002.l(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017~3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly if the Debtor(s) seek(s) to limit
the amount cfa secured claim based on valuation of collateral (paragraph 4(f} above), seek(s) to avoid a security interest or lien (paragraph
8 ahove), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr_ P. 30l2(b), 4003(d), and 9014.

GASB - Forrn 113 December l, 2017
Softwa.re Copyrlgh: (c) 1996-2019 Best Case, Z_,LC - wwwlbestease.c)om Best Case Bankrup\cy

 

Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/1916:29:21 Page:4 0i8
Debtor Jacquelyn N. Wa|den Case number 19»10458

 

15. Nonstandard Provisions. Under Fed. R. Ban.kr. P. 3015(0), nonstandarci provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from il Nonstandard provisions set out elsewhere in this plan are void.

A|I student loans to be paid outside of plan directly by Debtor aftern deferment

Chi!d support to be paid directly by Debtor outside of pian.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: Apri| 4, 2019 lsi Jacque|yn N. Walden
dacquelyn N. Walden
Deb.tor j

 

Debror 2

lsi Joseph E. Spires
Joseph E. Spires
A!torneyfor the Debtor(.s‘)

GASB - Forrn 113 December 1, 2017
Software Copyright (c} 1996-2019 Bes: Case, LLC - www.bestcase.com Best Case Bankmptcy

 

Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/1916:29:21 Page:B 0i8

IN 'I`HE UNITED STATES BANKRUPTCY COURT
FOR 'I`HE SOUTHERN ])ISTRICT OF GEORGIA

AUGUSTA DIVISION
lN RE: )
)
Jacquelyn N. Walden, ) Chapter 13
Debtor. ) Case No.: 19»10458 SDB
)

 

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

l hereby certify that l have this day served upon the following parties a copy of the foregoing
Chapter 13 plan by First Ciass Mail placing the same in United States Mail with proper postage
aHiXed thereon to the following addresses:

Denoted with a * on attached Exhibit A.

l hereby certify that l have this day served a copy of the foregoing Chapter 13 plan upon the
following corporations addressed to an Agent or Officer by First Class Mail placing the same in
United States Mail with proper postage affixed thereon:

Denoted with a ** on attached Exhibit A.

Iherehy certify that l have this day served a copy of the foregoing Chapter 13 plan upon the
following creditors in the manner proscribed by Rule 7004, as the Chapter 13 plan proposes to
modify/alter/avoid their secured status pursuant to paragraph 4(f) or paragraph 8 of the plan:

Denoted with a *** on attached Exhibit A.

l hereby certify that l have this day served a copy of the foregoing Chapter 13 plan upon an officer
of the following insured depository institutionsj via Certified Mail :

Denoted with a **** on attached Exhibit A.

 

Case:19-10458-SDB Doc#:6 Filed:O4/O4/19 Entered:O4/O4/1916:29:21 Page:€ 0i8

I hereby certify that 1 have this day electronically served the following parties and counsel via
CM/ECF:

Chapter 13 Trustee
U.S. Trustee

Dated: H icf ff

 

 

, 2019.
/»/“W """""
f ;'P”'“':`“'
Qf';:

 

Joseph E. *"Spiifei'sw"hmw
Bal` NO. 672271

Ward and Spires, LLC
PO Box 1493

Augusta, Georgia 30903
(706) 724~2640

Wardspires@aol.com

 

Label Matrix§oalr§m}$?- 10458- SDB DOC#2 6 Filed2 04/04/19 Entered2 04/04/19 162 292 21 Page2 7 Of 8

noticing
113J~1
Case 19-10458-SDB
Soutiiern Disl::ict of Georgia
Augusta
Thu Apr 4 16:24:19 EDT 2019

{p}AUTOMOBILE ACCEPTANC.E CORPORATION

Po sch 961926 §§ tip
annum sir 30296-6914 'i{< l

Credence
17000 Dallas Park\ray
Ste 204
Dallas TX 75248~1940

Gold Cross 2245
PO Box 14848 jr<
Augusta GA 30919-0848

Jefferson Capital Systems, LLC
Po Box 1999 § 167
Saint C.'€oud MN 56302

Josepb E. Spire

 
   

Au sta, GA 30903-1493

Merchants Credit Bureau sir
955 Greene St
Aug'usta BA 30901-2231

 

(p)SCANA AND SUBSIDIARIES

220 OPERATION WAY §§
MAIL CODE C 222

CAYCE SC 29033-3701

US Deptartment of Education/Great Lakes
Attrr: Bankruptcy

Po Box 7860

Hadison WI 53707-78€0

AU Health
PO Box 2306 §
Aug'usta GA 30903~2306

Brown and Radiology
PO Box 3845 %`
Augusta GA 30914-3845

rscs, rnc. ely ig

330 S Wanriinster Road
Ste 353
Hathoro §’A 19040*3433

I C System Inc § \{Q

Attn: Banirruptcy
20 Box 64378
St Paul MN 55£54-0378

John C. Martin Orthodontics -
210 Robert C Daniel Parkway §§ %
Ste G

Augusta GA 30909-0807

Huon Le
P.O.

 
  

Sta! GA 30903“2127

Miciwest Recovery Systems
Attn: Ba.nicruptcy >$`
Po Box 899

Flcrissant MO 63032-0899

Paul Jones
2932 Harlan Dri.ve #1
Atlanta GA 30344-3706

Synchrony Bank/ JC Penneys >{<
Attn: Bankruptcy

Po Box BSGDED

Orlando FL 3289€-0001

`University Healthcare Systems
620 13th Street >FW§{/

Augusta GA 30901-1[|08

fsl/\iijil~ di

 

Augusta Physicians G.toup `,
PO Box 190392 ?<
Atlanta GA 30384-0391

Capital Orle

Attn: Bankruptcy §<>%

Po Box 30285

Salt Lake City UT 84130-0285

First Premier Bank

mm sankrupt¢y Y< >f
Po BOX 5524

SiDux Fa}.ls SD 57117*5524

Jacquelyn N. Walden
3524 Monte Carlo Dziva
Auqusta GA 30906~5161

John Martin Orthodontics
Po Box 650435 ?r<>{<
Dallas TX 75266-0435 J

Mercha.n Credit Bureau
Po neil 1538
Augusta GA 30903-1538

Nuclear Medicine §
PO Box 231167
Atlanta GA 30334-1167

rpiponrono recomr issocnrrs nc
Po Box nom
armour vi 23541-1067 is §€f

Trident Asset Hanagement
Attn: Bankrupt.cy

Po Box 883424

Atlanta GA 30356-0424

(P)UNIVERSITY HEALTE SERVICES INC
ATTN COLLECTIONS DIVISION ,
520 THIRTEENTH ST M
AUGUSTA GA 30901-1008

Case:19-10458-SDB DOC#:G Filed:O4/O4/19 Entered:O4/O4/1916:29:21 Page:$ 0f8

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of !.ddress filed pursuant to 12 U.S.C. 342(£} and Fed.R.Bank.P. 2002 (g} (4}.

Autonobile Accepta.nce " ` ' Po:tfolic Reccvery Associates SCANA Energy '
Attn: Bankc'uptcy $YM PO Box 12915 >{`/ Attn: Bank:uptcy:?¢
Po Box 961926 Ncrfolk VA 23541 220 Operation Way
Riverdale GA 30296 Cayce SC 29033
2222 210 2:;2:::;2:;:§§::*"“1 PW‘/

1350 Walton Way PO Box 660827

Agusta GA 30901 Dallas TX 7526£-0327

The following recipients may loe/have been bypassed for notice due to an undeliverable (u) or duplicate {d) address.

 
 
 

(d}Jacquel End of Label Matrix
3524 e Carlo Drive Mailable recipients 29
A sta, GA 30906~5161 Bypassed recipients 2

Total 31

 

 

